Citation Nr: 0515063	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-21 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with agoraphobia.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1991 to April 
1991 and active duty for training in November 1998.

This appeal arises from a January 2002 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans' Affairs which granted service connection for 
panic disorder with agoraphobia (later termed PTSD with 
agoraphobia) and assigned a disability rating of 30 percent.

In addition, the January 2002 decision denied a claim for 
service connection for hysterectomy due to endometriosis and 
heavy bleeding.  In February 2002, the veteran sent the RO a 
notice of agreement, specifically asking that the RO 
reconsider her claim for panic attacks and agoraphobia, to 
include PTSD.  In April 2003, the veteran sent the RO a 
letter mentioning her claim for service connection for a 
hysterectomy.  This statement was accepted as a claim to 
reopen.  The claim was denied in October 2003 because no new 
and material evidence was submitted.  The veteran filed a 
notice of disagreement.  

The regulations state that after an NOD is filed, a statement 
of the case (SOC) is to be prepared unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
2002).  The SOC is to be forwarded to the appellant at her 
most recent address of record, with a copy provided to the 
representative.  38 C.F.R. § 19.30(a) (2004).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b).  

The RO issued a statement of the case in June 2004 which 
reopened the claim but continued the denial on the merits.  
The SOC included a VA Form 9 in order to afford the veteran 
the opportunity to perfect her appeal, if she so desired.  
See 38 U.S.C.A. § 7105(d)(1) (West 2002).  It does not appear 
that a substantive appeal was received concerning that issue; 
accordingly, it is not properly before the Board at this 
time.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302(b), 20.305 (2004).  It does appear, 
however, that the veteran wants to pursue a claim of service 
connection for the hysterectomy and this matter is referred 
to the RO for appropriate consideration.  

Finally, in April 2005, the Board granted the veteran's 
motion to advance the appeal on the docket.  As a result, the 
Board will proceed without delay.


REMAND

The Board finds that further development may be necessary in 
this case.  First, in a November 2004 statement, the veteran 
reported that she had a Compensation and Pension examination 
in August.  However, the claims file does not contain a 
report of this examination.  In addition, the claims file 
only contains VAMC records through May 2004.  Therefore, 
additional outstanding records of VA medical treatment may be 
available.   Records of the August 2004 examination and 
recent treatment are relevant to the veteran's claim and must 
be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  

In addition, in June 2004, the Board received a letter from 
the veteran purporting to include bank statements and other 
documentation of the time she missed from work.  However, no 
such statements are included in the claims file.  The RO must 
obtain this evidence, along with any other evidence 
supporting the veteran's claim that she is totally unable to 
work.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
Jackson, Mississippi and request records 
of the veteran's treatment at that 
facility from May 2004 until the 
present.  In addition, the RO should 
specifically request the report of the 
August 2004 C &P examination, as noted 
by the appellant.

2.  The RO should ask the veteran to 
provide the evidence which she had 
intended to attach to her November 2004 
statement.  In addition, the veteran 
should provide any other evidence that 
she has which may be relevant to her 
claim.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, she 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

